PER CURIAM.
Appellant asserts that his conviction on two counts of selling LSD (lysergic acid diethylamide) was invalid because the indictment charging him with unlawful and felonious sale of LSD did not contain a provision stating appellant knew that he was selling an hallucinogenic drug.
An identical argument was advanced in Thomas and Crouch v. State, 522 P.2d 528 (Alaska, 1974), under identical trial circumstances, and was rejected by this court on the ground that an indictment charging unlawful and felonious sale in the language of the statute was sufficient to apprise appellant of the charge against him.
The judgment of conviction is affirmed.
CONNOR, J., not participating.